DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has submitted amendments to the claims on 12/28/2020. Applicant’s amendment of the title overcome the title objection raised in the previous office action. The claim interpretation under 35 USC 112(f) of claim 7 has been withdrawn. Applicant’s amendments have caused for the rejection under 35 USC 112(b) to be withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim interpretation of claims 1, 3, 4, and 5 taken in the office action dated 9/29/2020 is maintained. Applicant has amended the specified claims to recite the generic placeholders are “implemented at least in part by a central processing unit”. The generic placeholder being implemented at least in part by a processing unit does not claim the structure of the generic placeholder because under broadest reasonable interpretation, the generic 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumida (WIPO, WO2013118886).

Regarding claim 6, Sumida teaches an air conditioner control method comprising: 
acquiring an audio signal for controlling a plurality air conditioners from a mobile terminal (0023 “voice analysis unit 202 receives the voice command collected by the voice input unit 201 of the mobile communication terminal 105”, 0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.” 0018 “the air conditioning control system includes at least air conditioners 101-0 to 101-N,”, 0009 “the control command is a command for selecting at least one indoor unit, a command for selecting an operation mode of the indoor unit, a command for 
specifying as the plurality air conditioners to be controlled (0009 “in the air conditioner remote voice control system, the control command is a command for selecting at least one indoor unit”, 0009 “the control command is a command for selecting at least one indoor unit, a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit”, 0006), an indoor unit associated with a keyword contained in the acquired audio signal (0009 “Preferably, in the air conditioner remote voice control system, the control command is a command for selecting at least one indoor unit a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit. It includes a command to set, a command to set the air volume of the indoor unit, and a command to set the opening/closing timing of the air conditioner.” One air conditioner or a plurality of air conditioners are controlled. Commands are issued via voice. The commands are keywords associated with the air conditioner(s) that are being controlled.) and an outdoor unit belonging to a same refrigerant group as the indoor unit (0027 “the air conditioner is composed of at least one outdoor unit and at least one indoor unit” Together the indoor and outdoor unit are the air conditioner); 
generating control commands for executing control based on the acquired audio signal (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”); and 
transmitting (0018 “the gateway component 102 is installed outside the air conditioner. The gateway component 102 has a main board 103 and a gateway 104 connected to each  the generated control commands to the specified plurality air conditioners (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.” 0009)
wherein the keyword includes a word that specifies a plurality of indoor units (0009 “Preferably, in the air conditioner remote voice control system, the control command is a command for selecting at least one indoor unit a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit. It includes a command to set, a command to set the air volume of the indoor unit, and a command to set the opening/closing timing of the air conditioner.”, When a plurality of air conditioners are controlled, the command corresponds to a keyword that specifies the plurality of indoor units.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over 102(a)(1) as being anticipated by Sumida (WIPO, WO2013118886) in view of Mochizuki et al (US PUB. 20170021693, herein Mochizuki).

Regarding claim 1, Sumida teaches An air conditioning control apparatus comprising: 
a voice acquirer configured to acquire an audio signal for controlling a plurality of air conditioners from a mobile terminal (0023 “voice analysis unit 202 receives the voice command collected by the voice input unit 201 of the mobile communication terminal 105”, 0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.” 0018 “the air conditioning control system includes at least air conditioners 101-0 to 101-N,”, 0009 “the control command is a command for selecting at least one indoor unit, a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit” Indoor unit corresponds to an indoor air conditioner. Plural air conditioners exist and are controlled since in 0009 the control command is sent to at least one of the plurality of air conditioners.); 
an air conditioner specifier implemented [at least in part by a central processing unit] and configured to specify the plurality of air conditioners to be controlled based on the acquired audio signal (0009 “in the air conditioner remote voice control system, the control command is a command for selecting at least one indoor unit”, 0009 “the control command is a command for selecting at least one indoor unit, a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit”, 0006); 
a command generator implemented [at least in part by the central processing unit] and configured to generate control commands for executing, based on the acquired audio signal, control of the plurality of air conditioners specified by the air conditioner specifier (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”, 0009 “the control command is a command for selecting at least one indoor unit, a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit”); and 
a command transmitter implemented [at least in part by the central processing unit] and configured to transmit (0018 “the gateway component 102 is installed outside the air conditioner. The gateway component 102 has a main board 103 and a gateway 104 connected to each other, of which the main board 103 is connected to air conditioners”), to the plurality of air conditioners specified by the air conditioner specifier, the control commands generated by the command generator (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”), 
wherein the air conditioner specifier specifies, as the plurality of air conditioners to be controlled (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”), an indoor unit associated with a keyword contained in the acquired audio signal (0009 “Preferably, in the air conditioner remote voice control system, the control command is a command for selecting at least one indoor unit a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit.  and an outdoor unit belonging to a same refrigerant group as the indoor unit (0027 “the air conditioner is composed of at least one outdoor unit and at least one indoor unit” Together the indoor and outdoor unit are the air conditioner), and 
wherein the keyword includes a word that specifies a plurality of indoor units (0009 “Preferably, in the air conditioner remote voice control system, the control command is a command for selecting at least one indoor unit a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit. It includes a command to set, a command to set the air volume of the indoor unit, and a command to set the opening/closing timing of the air conditioner.”, When a plurality of air conditioners are controlled, the command corresponds to a keyword that specifies the plurality of indoor units.) 
	Sumida does not explicitly teach at least in part by the central processing unit.
	Mochizuki does teach an air conditioner specifier implemented (taught by Sumida as shown above) at least in part by a central processing unit (0111).
	a command generator (taught by Sumida as shown above) implemented [at least in part by the central processing unit (0111).
a command transmitter implemented (taught by Sumida as shown above) at least in part by the central processing unit (0111)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the voice based control of an HVAC system of Sumida with the processor based HVAC control teachings of Mochizuki because both references are directed towards voice based control of HVAC systems (Mochizuki 0083) and 

Regarding claim 3, Sumida and Mochizuki teaches the air conditioning control apparatus according to claim 1.
Sumida further teaches wherein the command generator generates an outdoor unit control command to be executed in the outdoor unit specified by the air conditioner specifier and an indoor unit (0027 “The air conditioner remote voice control system includes an air conditioner…at least one outdoor unit and at least one indoor unit”) control command to be executed in the indoor unit specified by the air conditioner specifier (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”). 

Regarding claim 7, Sumida teaches [A non-transitory computer-readable recording medium storing a program for causing a computer] to function as: 
a voice acquirer configured to acquire an audio signal from a mobile terminal (0023 “voice analysis unit 202 receives the voice command collected by the voice input unit 201 of the mobile communication terminal 105”, 0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.” 0018 “the air conditioning control system includes at least air conditioners 101-0 to 101-N,”, 0009 “the control command is a command for selecting at least one indoor unit, a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit” Indoor unit ; 
an air conditioner specifier configured to specify a plurality of air conditioners to be controlled based on the acquired audio signal (0009 “in the air conditioner remote voice control system, the control command is a command for selecting at least one indoor unit”, 0009 “the control command is a command for selecting at least one indoor unit, a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit”, 0006); 
a command generator configured to generate control commands for executing control based on the acquired audio signal (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”, 0009 “the control command is a command for selecting at least one indoor unit, a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit”); and 
a command transmitter configured to transmit (0018 “the gateway component 102 is installed outside the air conditioner. The gateway component 102 has a main board 103 and a gateway 104 connected to each other, of which the main board 103 is connected to air conditioners”), to the plurality of air conditioners specified by the air conditioner specifier, the control commands generated by the command generator (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”), 
wherein the air conditioner specifier specifies, as the plurality of air conditioners to be controlled (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board , an indoor unit associated with a keyword contained in the acquired audio signal (0009 “Preferably, in the air conditioner remote voice control system, the control command is a command for selecting at least one indoor unit a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit. It includes a command to set, a command to set the air volume of the indoor unit, and a command to set the opening/closing timing of the air conditioner.” One air conditioner or a plurality of air conditioners are controlled. Commands are issued via voice. The commands are keywords associated with the air conditioner(s) that are being controlled.) and an outdoor unit belonging to a same refrigerant group as the indoor unit (0027 “the air conditioner is composed of at least one outdoor unit and at least one indoor unit” Together the indoor and outdoor unit are the air conditioner), and 
wherein the keyword includes a word that specifies a plurality of indoor units (0009 “Preferably, in the air conditioner remote voice control system, the control command is a command for selecting at least one indoor unit a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit. It includes a command to set, a command to set the air volume of the indoor unit, and a command to set the opening/closing timing of the air conditioner.”, When a plurality of air conditioners are controlled, the command corresponds to a keyword that specifies the plurality of indoor units.).
Sumida does not explicitly teach a non-transitory computer-readable recording medium storing a program for causing a computer.
Mochizuki teaches a non-transitory computer-readable recording medium storing a program for causing a computer (0111). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the voice based control of an HVAC system of .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sumida (WIPO, WO2013118886) Sumida (WIPO, WO2013118886) in view of Mochizuki et al (US PUB. 20170021693, herein Mochizuki) in further view of Lee et al (US PUB. 20170004828, herein Lee).

Regarding claim 5, Sumida and Mochizuki teaches the air conditioning control apparatus according to claim 1.
Sumida and Mochizuki does not teach wherein the air conditioner specifier identifies a person who is a source of the acquired audio signal and specifies an air conditioner associated with the identified person as the at least one air conditioner to be controlled.
 Lee teaches wherein the air conditioner specifier identifies a person who is a source of the acquired audio signal and specifies an air conditioner associated with the identified person (0100 “The air conditioner 10 may further include a face detection unit 180 recognizing that a user looks at the air conditioner 10 in order for voice recognition on the basis of an image captured through the camera” A user who is the source of the audio signal is identified via the camera.) as the at least one air conditioner to be controlled (0089 “voice information…control units 120 and 150 include a main control unit 120 controlling an operation of the driving unit 140 in order for an operation of the air conditioner”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the voice control of an air conditioner teachings 

Relevant Prior Art
	Stoner et al (US PUB. 20140330435) has been deemed relevant prior art since the application is also focused on natural language messaging for control of building automation systems. 

Response to Arguments
Applicant’s arguments and amendments, filed 12/28/2020, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 (a)(1) have been fully considered. The rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sumida (WIPO, WO2013118886) in view of Mochizuki et al (US PUB. 20170021693, herein Mochizuki).
Applicant argues that the amendments to claim 1 clarify the structure of the air conditioner specifier, command generator and command transmitter and should not be considered means plus function terms. However, being partly implemented by processor, under broadest reasonable interpretation, does not denote the full structure of the generic placeholders and therefore the structure of the generic placeholder is not being claimed. Therefore the claim interpretation for claim 1 and its dependent claims is maintained. 
Applicants arguments for claim 7 are deemed persuasive and the claim interpretation under 35 USC 112(f) has been withdrawn. 
Applicants arguments for the 35 USC 112(b) rejection of claims 1, 3-5 and 7 have been deemed persuasive and thus the rejection under 34 USC 112(b) has been withdrawn.

Sumida does not explicitly teach a processor or a computer for the HVAC controlling. Mochizuki does teach this in 0111.
	Therefore claim 6 is rejected under 35 USC 102(a)(1) and claims 1, 3, 5 and 7 are rejected under 35 USC 103. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/KENNETH M LO/                   Supervisory Patent Examiner, Art Unit 2116